Citation Nr: 1123425	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-33 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, and from September 1990 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas

In July 2009, the Veteran did not report to a scheduled video conference hearing before the Board.  The Veteran has not since requested to be scheduled for another hearing.  Therefore, the Board finds that the Veteran has withdrawn his request to testify before the Board.  38 C.F.R. § 20.704.

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran has hearing loss for VA compensation purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing 
active duty for training (ACDUTRA), or an injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  However, service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran contends that he has hearing loss that is due to service.  He has written several statements regarding his purported hearing loss.  Specifically, he stated in October 2006 that he recalled having ear problems after removing his ear plugs and hearing rifle fire.  The Veteran reported that he did not get immediate treatment, rather, he stated that he started going to a local doctor at the Sheiron Family Practice from 1998-2004 for treatment.  The Veteran indicated that he was still taking naproxen for ear aches.  However, a request to the Sheiron Family Practice did not produce any documentation of treatment for hearing loss; and it did not show that the Veteran had actually been diagnosed with hearing loss for VA purposes.  In September 2008, the Veteran wrote that he served in the field artillery support companies in 1978-1980.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In this case, a review of the Veteran's service treatment records contained in the claims file does not indicate that the Veteran had hearing loss for VA purposes in service.  The evidence also does not indicate evidence of hearing loss within one year of service.  In July 1986, the Veteran was afforded an audiology examination.  The auditory threshold in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were found to be 10, 10, 10, 5, and 15 on the right, and 10, 10, 5, 10, and 15 on the left.  In July 1990, the auditory threshold in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were found to be 5, 10, 10, 5, and 5 on the right, and 5, 10, 5, 5, and 0 on the left.  In April 1991, the auditory threshold in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were found to be 10, 5, 5, 0, and 10 on the right, and 10, 5, 0, 5, and 10 on the left.  

After service, the Veteran's claims file contains numerous medical records.  However, none of these records indicate that the Veteran has hearing loss or complaints of hearing loss.  In fact, the Veteran specifically denied having hearing loss on medical history surveys completed in July 1990, April 1991, and May 1991.

The Veteran was asked to produce evidence of hearing loss for VA purposes in either ear.  However, he has failed to produce any medical evidence.

Based on the foregoing, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  In this case, the medical evidence does not indicate that the Veteran has bilateral hearing loss for VA compensation purposes.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the Veteran's contentions regarding his claim are outweighed by the medical evidence of record.  

The Veteran has contended on his own behalf that he has hearing loss that is related to active military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Here, although the Board finds that the Veteran is competent to report his perception of diminished hearing acuity, the diagnosis of hearing loss for VA purposes requires audiometric testing, and the only audiometric testing that is of record, namely in his service treatment records fails to show hearing loss for VA purposes.  The Veteran was requested to submit evidence of hearing loss, but the only hearing treatment he alleged did not actually show a diagnosis of hearing loss.   

Thus, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, and accordingly, that service connection for bilateral hearing loss is denied. 





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his hearing loss claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The third factor establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, however, the Board finds that a VA examination is not necessary, as the evidence contained in the Veteran's claims file does not suggest that the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

In addition, the Board notes that the RO attempted to obtain the Veteran's service treatment records.  While some records were obtained, the RO was unable to obtain any National Guard treatment records, to the extent any exist, for any treatment received after the Veteran's last period of active duty.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Nevertheless, the Veteran was informed of the inability to obtain these records, and requested to provide any copies he might have. 

Finally, the Board observes that the Veteran's claims file contains a notation from the Social Security Administration (SSA) received at the RO in February 2007 indicating that the Veteran was denied disability benefits from the SSA.  This statement indicated that the Veteran contended that he was unable to work due to knee problems and hypertension.  There is no mention in this notice that the Veteran had hearing loss or complained of hearing loss as a basis for his application for disability benefits.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In this regard, the Board notes that in the Golz case, the Federal Circuit found that the Board did not err as a matter of law when it determined that VA met its duty to assist the Veteran, even though VA did not request his SSA records.  The Veteran was claiming service connection for PTSD and the Board found that the SSA decision did not mention a psychiatric disorder.  Thus, although the medical records accompanying the SSA decision were not in the file, the Board in that case found that they would not be relevant to the claim on appeal.

In this case, the Board finds that the outstanding SSA records are not relevant to the Veteran's hearing loss claim decided herein as they pertain to other disabilities.  As such, the SSA records would not raise a reasonable possibility of substantiating the Veteran's hearing loss claim adjudicated herein.  Therefore, the Board concludes that the outstanding SSA records are irrelevant to the instant claim and it is not necessary to obtain them for this purpose.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's knee, skin, and stomach claims.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board observes that the Veteran's claims file contains a determination from the Social Security Administration (SSA), received at the RO in February 2007, indicating that the Veteran was denied disability benefits from the SSA. This statement indicated that the Veteran contended that he was unable to work due to knee problems and hypertension.  

VA has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(a)(1).  In this case, the SSA decision specifically mentions the Veteran's knee problems as a factor in its decision denying disability benefits.  Therefore, based on the language of the SSA decision in this case, the Board finds that there is a reasonable possibility that these records may help substantiate the Veteran's knee claims.  

The Veteran has been afforded several VA knee examinations over the years.  He was first examined by VA in July 1999, at which time he denied trauma to his knees, but did complain of intermittent pain and stiffness in the morning.  After examination, the examiner indicated that there was insufficient evidence to warrant a diagnosis of a knee condition.  

The Veteran was seen again by VA for his knees in November 2006.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran reported that while he was in the service, he struck his left knee on a doorknob of a military vehicle.  Later he noticed that the left knee began to pop and he had pain in the lateral aspect of the knee.  The Veteran indicated that he had no trouble with his right knee.  X-rays of the right knee were normal.  The left knee x-rays showed degenerative change with narrowing in the medial compartment, roughening and some spurring laterally on the femur.  The diagnosis was early degenerative arthritis of the left knee.  No nexus opinion was offered.  

The Veteran was again examined by VA in November 2007 in connection with a pension claim.  The Veteran reported pain in the knees for over 10 years.  The examiner indicated that the Veteran took medication and that he had had physical therapy.  The examiner reported that the Veteran could not run or do prolonged walking, and had difficulty squatting.  Examination of the knees did not reveal any tenderness, and there was minimal effusion in the left knee.  There was no tenderness or redness, and the Veteran was noted to have moderate crepitus bilaterally.  The Veteran had 130 degrees flexion bilaterally and no loss of motion with repetition due to pain, fatigue, weakness, or incoordination.  The Veteran was diagnosed with chondromalacia of both knees.  The examiner did not address the etiology of the Veteran's knee disability.  

Finally, the Veteran was provided a VA examination dated in October 2008 in connection with a pension claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran complained of degenerative arthritis in only the left knee.  He was indicated to have no symptoms at all in the right knee.  After examination of the left knee,  the Veteran was diagnosed with degenerative arthritis of the left knee.  The examiner found no history and no symptoms related to the right knee.  No nexus opinion to service was offered.  

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination specific to his knee claim.  The examinations noted above were either in connection with a pension claim or did not have the Veteran's claims file available for review.  And none of the examiners provided a nexus opinion.

Prior to affording the Veteran an additional VA examination for his knee claims, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his service-connected disabilities.  Here, the Board notes that the Veteran has been treated at the little Rock VA Medical Center.  Records from this facility dated since January 2009 should be associated with the Veteran's claims file.  In addition, the claims file indicates that the Veteran may have received treatment from several doctors whose records are not contained in the Veteran's file.  These include Drs. Kong Go, Busby, Roberts, and Ross.  Upon remand, the RO should attempt to obtain such records to the extent possible.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records. See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Little Rock VA Medical Center, dated since January 2009.  This should also include records of the Veteran's treatment with Drs. Kong Go, Busby, Roberts, and Ross.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

2.  The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran should be informed in writing.

3.  The RO should arrange for a VA examination in connection with the Veteran's bilateral knee claim.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is asked to set forth the complete rationale for all opinions expressed.  The examiner is specifically requested to address the following questions:

(a)  Does the Veteran have now, or has he had for any distinct period during the course of his appeal, either a left and/or a right knee disorder?  If so, state the diagnosis or diagnoses.

(b)  If a right/left knee disability is diagnosed, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by the Veteran's military service.  

Military service specifically means that a knee disability either began during or was otherwise caused by the Veteran's active duty service from May 1976 to May 1980 and from September 1990 to June 1991; or was caused by an injury which occurred while the Veteran was on inactive duty for training in the reserves.

The examiner is asked to comment on the Veteran's service treatment records contained in the record, the Veteran's statements regarding his knee conditions including his report of banging his knee on a door knob, and the post service medical evidence, to include VA examinations dated in July 1999, November 2006, November 2007, and October 2008.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


